Case held, decision reserved and matter remitted to Supreme Court for further proceedings, in accordance with the following memorandum: Petitioner Ralph Dickinson, a resident of the Town of Watertown, commenced the instant proceeding in this court pursuant to Public Officers Law § 36, seeking to remove respondent from the office of Fire Commissioner of the Town of Watertown.
Respondent contends that the allegations of wrongdoing are unrelated to the performance of his duties as Fire Commissioner and do not warrant his removal. We have reviewed the papers submitted and find that summary disposition of this proceeding is not warranted. Accordingly, the matter is remitted to Supreme Court to hear and report concerning the charges against respondent (see, Matter of Henry v Audette, 148 AD2d 452). (Original art 78 proceeding.) Present—Callahan, J. P., Doerr, Denman, Lawton and Davis, JJ.